UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2428



IRIS G. JACKSON,

                                              Plaintiff - Appellant,

          versus


PALMETTO BAPTIST HOSPITAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-05-1901-CMC)


Submitted:   June 21, 2006                 Decided:   July 26, 2006


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Iris G. Jackson, Appellant Pro Se.     James E. Parham, Jr., Irmo,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Iris   G.   Jackson   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on her 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.           Accordingly, we affirm

the district court’s order. Jackson v. Palmetto Baptist Hosp., No.

CA-05-1901-CMC (D.S.C. Nov. 18, 2005).           We also deny all pending

motions.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -